DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/21/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document 3 does not contain any English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 12 are objected to because of the following informalities:  the phrase “each first photoelectric conversion elements” should be “each first photoelectric conversion element” or similar.  Appropriate correction is required. 
Claims 6, 10 are objected to because of the following informalities:  the phrases “the first wavelength band is wavelength band”, “the second wavelength band is wavelength band”, and “the third wavelength band is wavelength band” are each missing an article.  For clarity, these phrases could be shortened, for example “the first wavelength band is from light of a visible region”, etc.  
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light source device” in Claims 1, 2, 12
“first photoelectric conversion element” in Claims 1, 4, 12
“second photoelectric conversion element” in Claims 1, 12
“setting device” in Claims 1-10, 12
Support has been provided in Specification paragraph [0051] and Fig. 2 for the “light source device” and in paragraph [0044] for the “first photoelectric conversion element” and the “second photoelectric conversion element”.  Structural support has not been provided for the “setting device”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “setting device” recited in Claims 1-10, 12 is stated to be the “setting unit 21” on page 65 of the Specification, and the functions of the device are described throughout.  However, insufficient 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 10, 12 recite the limitation "the first photoelectric conversion element".  There is insufficient antecedent basis for this limitation in the claim as only “a plurality of first photoelectric conversion elements” has been previously defined.
Claims 1, 12 recite the limitation "the second photoelectric conversion element".  There is insufficient antecedent basis for this limitation in the claim as only “a plurality of second photoelectric conversion elements” has been previously defined.
Further, Claims 1, 12 recite “become less than or equal to a predetermined value” in lines 16 and 19, respectively.  This phrase is indefinite because it is unclear if the quantity that becomes less than or equal to the predetermined value is the amount of visible light detected by one or more of the first photoelectric conversion elements or the detected value by each of the second photoelectric conversion elements.
Claims 6, 10 recite “each of the wavelength band corresponding to the first photoelectric conversion element” in lines 15-16 and 4-5, respectively.  However, the first photoelectric conversion element has been previously stated to correspond to any one wavelength band in lines 5-6 and 19-20, respectively.  The limitation is indefinite because it cannot be determined based on the claim language if 
Claims 9, 10 recite the limitation "fixed detection intensity" in lines 15 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “setting device” in Claims 1-10, 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “setting device” has no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140194748 A1 by Yamamoto et al. (hereinafter “Yamamoto”) in view of US 20020196337 A1 by Takeyama (hereinafter “Takeyama”).
Regarding Claim 1, Yamamoto discloses a fluorescence observation device (endoscope 701), comprising: a light source device configured to irradiate an object with light including wavelength bands of visible light and excitation light (light source device 7021; [0092-93]; Fig. 15); an imaging device (imaging device 100) including a first substrate (first substrate 101) on which a plurality of first photoelectric conversion elements are formed (pixels 201-203), a second substrate (second substrate 102) on which a plurality of second photoelectric conversion elements are formed (pixels 301-303; [0056-57]; Figs. 1, 4), and an interlayer filter arranged between the first substrate and the second substrate (visible light cut filter 901; [0075]; Fig. 11), the first photoelectric conversion element being configured to detect light of a visible region within reflected light reflected from the object (one of pixels 201-203 which detect light in ranges R, G, and B, respectively), the second photoelectric conversion element being configured to detect light of an infrared region within the reflected light transmitted through the first substrate (one of pixels 301-303 which detect infrared light; [0056-57]; Figs. 1, 4), and the interlayer filter being configured to attenuate the 
Yamamoto does not disclose a setting device configured to set a light emission intensity or a detection value of light less than or equal to a predetermined value.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
 Regarding Claim 2, Yamamoto as modified by Takeyama discloses the fluorescence observation device according to claim 1.  Yamamoto does not disclose the light source device independently setting the light emission intensity or the setting device setting the light emission intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted independently of light sources 22 and 23 such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
Regarding Claim 3, Yamamoto as modified by Takeyama discloses the fluorescence observation device according to claim 2.  Yamamoto does not disclose a preset maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light 
Regarding Claim 7, Yamamoto as modified by Takeyama discloses the fluorescence observation device according to claim 2.  Yamamoto does not disclose a preset maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that exceeds a preset maximum intensity, or is too strong to observe fluorescence of the subject A, the output of the white light source 21 can be adjusted such that the output quantity is equal to the intensity of the fluorescence from the subject A, which represents the preset maximum intensity ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
Regarding Claim 12, Yamamoto discloses a fluorescence observation endoscope device for observing a fluorescent material (endoscope system; [0091]), comprising: a fluorescence observation device (endoscope 701) which includes a light source device configured to irradiate an object to be examined with light including wavelength bands of visible light and excitation light for causing the object to be examined to emit fluorescence by irradiating the fluorescent material with light (light source device 7021; [0092-93]; Fig. 15), an imaging device (imaging device 100) including a first substrate (first substrate 101) on which a plurality of first photoelectric conversion elements are formed (pixels 201-203), a second substrate (second substrate 102) on which a plurality of second photoelectric conversion elements are formed (pixels 301-303; [0056-57]; Figs. 1, 4), and an interlayer filter arranged between the first substrate and the second substrate (visible light cut filter 901; [0075]; Fig. 11), the first photoelectric 
Yamamoto does not disclose a setting device configured to set a light emission intensity or a detection value of light less than or equal to a predetermined value.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).

Claims 4, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takeyama as applied to claims 3, 7, 12 above, and further in view of US 20040186351 A1 Imaizumi et al. (hereinafter “Imaizumi”).
Regarding Claim 4, Yamamoto as modified by Takeyama discloses the fluorescence observation device according to claim 3.  Modified Yamamoto does not disclose a timing or a cycle of the light emission intensity.  However, Imaizumi discloses a fluorescent endoscope system with CCDs 26-28 for detecting light components of normal visible light to create an image.  Each of the CCDs produce 30 frame images per second, and processing occurs for each image.  Based on the image signals, a control signal for light adjustment from automatic light adjustment circuit 81 is implemented ([0243-246]; Figs. 21-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify 
Regarding Claim 8, Yamamoto as modified by Takeyama discloses the fluorescence observation device according to claim 7.  Modified Yamamoto does not disclose a timing or a cycle of the light emission intensity.  However, Imaizumi discloses a fluorescent endoscope system with CCDs 26-28 for detecting light components of normal visible light to create an image.  Each of the CCDs produce 30 frame images per second, and processing occurs for each image.  Based on the image signals, a control signal for light adjustment from automatic light adjustment circuit 81 is implemented ([0243-246]; Figs. 21-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the synchronous timing disclosed by Imaizumi with the benefit of providing control to the device based on the brightness of the normal light in a captured image (Imaizumi [0246]). 
Regarding Claim 13, Yamamoto as modified by Takeyama discloses the fluorescence observation endoscope device according to claim 12.  Modified Yamamoto does not disclose the imaging device arranged at a distal end of an insertion unit.  However, Imaizumi discloses a fluorescent endoscope system with an imaging means composed of lens 120 and CCD 121 disposed at a distal end 117 of an insertion part 107 ([0308]; Fig. 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the configuration disclosed by Imaizumi with the benefit of making the device easily insertable into a body cavity for observation (Imaizumi [0308]).

Claims 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takeyama and Imaizumi as applied to claims 4, 8 above, and further in view of U.S. 6,061,591 A by Freitag et al. (hereinafter “Freitag”).
Regarding Claim 5, Yamamoto as modified by Takeyama and Imaizumi discloses the fluorescence observation device according to claim 4.  Modified Yamamoto further discloses wherein the setting device is configured to monitor a second detection intensity (infrared signals from pixels 301-303 
Modified Yamamoto does not disclose the setting device gradually changing the intensity of the visible light or setting a maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
Further, Freitag discloses a fluorescence observation method in which an endoscope illuminates tissue with a white light source from stroboscope 3 and a laser 4 to stimulate fluorescence in an observed tissue.  The illumination includes a periodic change in intensity of the white light beam while the fluorescence beam is held constant (Col 2, lines 15-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the illumination configuration disclosed by Freitag with the benefit of reducing the threshold of visibility for improved fluorescence analysis (Freitag Col 2, lines 26-30).
Claim 6, Yamamoto as modified by Takeyama and Imaizumi discloses the fluorescence observation device according to claim 5.  Yamamoto further discloses wherein the first photoelectric conversion element corresponds to light of a visible region of any one of a visible region of a first wavelength band, a second wavelength band, and a third wavelength band one of pixels 201-203 which detect light in ranges R, G, and B, respectively), wherein the first wavelength band is wavelength band from light of a visible region (R), the second wavelength band is wavelength band of a visible region and different from the first wavelength band (G), the third wavelength band is wavelength band of a visible region and different from both of the first wavelength band and the second wavelength band (B).
Yamamoto does not disclose a minimum level of first detection intensity or setting a maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  The white light source 21 emits an amount of light controlled by shield plate 21c such that a minimum amount of light is emitted when the width of the triangular hole is least ([0034]; Figs. 2A-B).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
Regarding Claim 9, Yamamoto as modified by Takeyama and Imaizumi discloses the fluorescence observation device according to claim 8.  Modified Yamamoto further discloses wherein the setting device is configured to monitor a second detection intensity (infrared signals from pixels 301-303 are detected and stored in the memory unit), wherein the setting device is configured to store a level of the first detection intensity detected by the corresponding first photoelectric conversion element (signals from pixels 201-203 are detected and stored in the memory unit; [0080]) when a level of the second detection intensity has been changed by an amount greater than or equal to a predetermined value (difference between calculated signal and output signal from pixel 301; [0085-86]), and wherein the second detection intensity is an intensity of light detected by each second photoelectric conversion 
Modified Yamamoto does not disclose the setting device gradually changing the intensity of the visible light or setting a maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).
Further, Freitag discloses a fluorescence observation method in which an endoscope illuminates tissue with a white light source from stroboscope 3 and a laser 4 to stimulate fluorescence in an observed tissue.  The illumination includes a periodic change in intensity of the white light beat while the fluorescence beam is held constant (Col 2, lines 15-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the illumination configuration disclosed by Freitag with the benefit of reducing the threshold of visibility for improved fluorescence analysis (Freitag Col 2, lines 26-30).
Regarding Claim 10, Yamamoto as modified by Takeyama and Imaizumi discloses the fluorescence observation device according to claim 9.  Yamamoto further discloses wherein the first photoelectric conversion element corresponds to light of a visible region of any one of a visible region of a first wavelength band, a second wavelength band, and a third wavelength band one of pixels 201-203 which detect light in ranges R, G, and B, respectively), wherein the first wavelength band is wavelength band from light of a visible region (R), the second wavelength band is wavelength band of a visible region 
Yamamoto does not disclose a minimum level of first detection intensity or setting a maximum detection intensity.  However, Takeyama discloses an imaging device with endoscope 11 and light sources 21-23 for emitting different kinds of illumination light onto a subject A ([0031]; Fig. 1).  The white light source 21 emits an amount of light controlled by shield plate 21c such that a minimum amount of light is emitted when the width of the triangular hole is least ([0034]; Figs. 2A-B).  In a case when the illumination light from white light source 21 has an intensity that is too strong to observe fluorescence of the subject A, the output of the white light source 21 is adjusted such that the output quantity is less than or equal to the intensity of the fluorescence from the subject A ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the setting device disclosed by Takeyama with the benefit of easily identifying the location of the fluorescence in the subject to perform treatment (Takeyama [0059]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takeyama as applied to claim 1, and further in view of US 20120268573 A1 by Schönborn et al. (hereinafter “Schonborn”).
Regarding Claim 11, Yamamoto as modified by Takeyama and discloses the fluorescence observation device according to claim 1.  Yamamoto does not disclose wherein the interlayer filter is a dielectric multilayer film filter.  However, Schonborn discloses a fluorescence imaging system including an optoelectronic converter C with pixel elements P1-P4 for receiving light at different wavelengths.  The pixels are arranged in a multilayer filter as shown in Fig. 13 ([0143]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the observation device disclosed by Yamamoto with the multilayer filter disclosed by Schonborn with the benefit of coupling the fluorescence excitation range in the range of the visible light (Schonborn [0034]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050231720 A1
U.S. 7,062,311 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795